Case 2:20-cv-07834-MCS-AFM Document 15 Filed 09/24/20 Page 1 of 2 Page ID #:239


                                                                             September 24, 2020
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA



  In the Matter of the Creation of the     )
  Calendar                                 )             ORDER OF THE CHIEF JUDGE
                                           )
  of                                       )                          20-115
                                           )
  Judge MARK C. SCARSI                     )
                                           )

        Pursuant to the recommended procedure adopted by the Court for the creation of the
  calendar of Judge Mark C. Scarsi,

        IT IS HEREBY ORDERED that the following cases are hereby transferred from the
  calendar of Judge Otis D. Wright, II to the calendar of Judge Mark C. Scarsi:

        2:17-cv-04673-ODW-SHK            Anthony Phillips v. D. Melo Trejos et al
        2:18-cv-03966-ODW-JCx            *SEALED*
        2:18-cv-09313-ODW-MRWx           Texkhan, Inc. v. I Joah et al
        2:19-cv-06602-ODW-Ex             KC and HC, Inc. v. Forever 21, Inc. et al
        2:19-cv-07749-ODW-AFMx           Jeffrey S. ONeil v. California Coastal
                                         Commission
        2:19-cv-09349-ODW-JCx            Vivian Torres v. Target Corporation et al
        2:20-cv-00405-ODW-PLAx           Securities and Exchange Commission v.
                                         Gregory Lamont Drake et al
        2:20-cv-01686-ODW-PLAx           Great American Insurance Company v.
                                         ReGreen, Inc., et al
        2:20-cv-04058-ODW-PVCx           Platinum Tools, LLC v. Simply45, LLC et al
        2:20-cv-04653-ODW-ASx            Christopher Speidel et al v. Martina Markota et
                                         al
        2:20-cv-04805-ODW-JCx            Marsha Lyons v. Mercedes-Benz USA, LLC et
                                         al
        2:20-cv-05114-ODW-PJWx           Guri Gonzalez v. Osborne Liquor, Inc. et al
        2:20-cv-05729-ODW                In Re: Samuel Michael Saber
        2:20-cv-06342-ODW-PJWx           Jason Mamakos v. Provident Life and Accident
                                         Insurance Company
        2:20-cv-06695-ODW-GJSx           Yong Koo v. Sameer Hannoun et al
        2:20-cv-06845-ODW-PVCx           Entesar Najm Abbood Alzuabidi et al v. United
                                         States Department of State et al
Case 2:20-cv-07834-MCS-AFM Document 15 Filed 09/24/20 Page 2 of 2 Page ID #:240




  In the Matter of the
  Creation of Calendar for
  District Judge Mark C. Scarsi                                                     2


        2:20-cv-07089-ODW-E       Ceneen Lazaro Brizuela v. Andrew Saul
        2:20-cv-07367-ODW-JPRx    Andrea Hernandez et al v. TriStar Products Inc
                                  et al
        2:20-cv-07675-ODW-PDx     Ricardo Sherfield v. Stater Bros. Markets et al
        2:20-cv-07834-ODW-AFMx    Selane Products, Inc. v. Continental Casualty
                                  Company
        2:20-cv-07882-ODW-GJS     Gary Daniel Ingraham v. Andrew Saul
        2:20-cv-08271-ODW-PVCx    Kenneth Harris v. Crane Co. et al
        5:19-cv-01113-ODW-SHKx    Deloris Finks Todorovski v. Equifax
                                  Information Services, Inc. et al
        5:19-cv-02072-ODW-SPx     Michael Trujillo v. Free Energy Savings
                                  Company, llc




  DATED: September 24, 2020
                                      Chief Judge Philip S. Gutierrez
